Case 1:18-cv-00254-MSM-PAS Document 45 Filed 08/13/19 Page 1 of 7 PageID #: 420




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND

                                                  )
 DAVID ST. AMOUR and                              )
 DIANE ST. AMOUR,                                 )
                                                  )
         Plaintiffs,                              )
                                                  )
 v.                                               )
                                                  ) CIVIL ACTION NO. 1:18-CV-00254
 FEDERAL HOME LOAN MORTGAGE                       )
 CORPORATION, US BANK, NATIONAL                   )
 ASSOCIATION, AS TRUSTEE FOR LSF 9                )
 MASTER PARTICIPATION TRUST,                      )
 CALIBER HOME LOANS, INC.,                        )
                                                  )
         Defendants.                              )
                                                  )

      REPLY MEMORANDUM IN FURTHER SUPPORT OF MOTION FOR SUMMARY
      JUDGMENT FILED BY DEFENDANTS U.S. BANK, N.A., AS TRUSTEE FOR LSF9
           MASTER PARTICIPATION TRUST AND CALIBER HOME LOANS

         Defendants U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

 (incorrectly named as US Bank, National Association, as Trustee for LSF 9 Master Participation

 Trust) (“U.S. Bank”) and Caliber Home Loans, Inc. (“Caliber,” and collectively with U.S. Bank,

 the “Defendants”) submit this reply in further support of their Motion for Summary Judgment

 (Doc. No. 28) (the “Motion”) on Count IV of the Plaintiffs’ Complaint (the “Complaint”) (Doc.

 No. 1). The Plaintiffs’ Opposition (Doc. No. 42) misses the point and attempts to impute

 unnecessary requirements on the Defendants. Rather, the only remaining question before the

 Court is whether the Note is unenforceable because it is lost. The Defendants have demonstrated

 that the Note is not lost and, therefore, summary judgment should enter in their favor on the

 remaining count in the Complaint.
Case 1:18-cv-00254-MSM-PAS Document 45 Filed 08/13/19 Page 2 of 7 PageID #: 421




     A. The Defendants Have the Original Wet Ink Note, and Not Expressly Denying the
        Note Was Lost Does Not Create a Genuine Issue of Material Fact. (Opp. 2-5.)

         In the Opposition, the Plaintiffs incorrectly suggest that prior statements by the

 Defendants, which allegedly do not expressly deny the Note was lost, bar them from taking the

 position in the Motion that the original Note is not lost. Specifically, the Plaintiffs reference

 Caliber’s response to a prior Notice of Error and miscellaneous paragraphs contained in

 Defendants’ Answer to the Complaint (Doc. No. 11, the “Answer”) in which the Defendants do

 not expressly deny the Note was lost. (Opp. 2-5.)

         This argument is misplaced. First, the Defendants did not concede that the Note was lost

 for all time immemorial. Instead, the Defendants pleaded they denied knowledge and

 information sufficient to form a belief as to the truth of the Plaintiffs’ allegations and therefore

 denied the allegations and left Plaintiffs to their proofs. It is true that at the time the Defendants

 filed the Answer, they lacked knowledge and information as to whether the Note was lost for all

 time; however, a statement that a party “lacks knowledge or information sufficient to form a

 belief about the truth of an allegation […] has the effect of a denial.” Fed. R. Civ. P. 8(b)(5);

 Glater v. Eli Lilly & Co., 712 F.2d 735, 737 (1st Cir. 1983) (citing Fed. R. Civ. P. 8(b)(5)).

 Therefore, even if the Plaintiffs’ argument were relevant, the Defendants’ responses have the

 effect of a denial.1

         As set forth in the Memorandum and Affidavit of Joseph K. Scully (“Scully Aff.”), as of

 the present time, the Note clearly is not lost and, therefore, there is no genuine issue of material

 fact on the only remaining claim in the Complaint. The Defendants are prepared to produce the



 1
   Moreover, the Federal Rules allow for liberal amendment of pleadings to conform to the
 evidence even up through the conclusion of trial. Fed. R. Civ. P. 15(2). If the Court were to
 believe it necessary, the Defendants would seek leave to amend their Answer to deny these
 allegations.

                                                   -2-
 .
Case 1:18-cv-00254-MSM-PAS Document 45 Filed 08/13/19 Page 3 of 7 PageID #: 422




 original wet ink Note for the Court’s inspection, and the Plaintiffs have already conducted their

 own inspection of the original wet ink Note.

     B. The Scully Affidavit Demonstrates There Is No Genuine Issue of Material Fact, and
        Summary Judgment Should Enter in Favor of the Defendants. (Opp. 7-10)

        Relying on case concerning a Maine judicial foreclosure action, the Plaintiffs suggest that

 the Scully Affidavit is insufficient to demonstrate that the Note is not lost. (Opp. 7-10); U.S.

 Bank Tr., N.A. as Tr. for LSF9 Master Participation Tr. v. Jones, 925 F.3d 534 (1st Cir. 2019).

 This reliance is misplaced; the Jones case has nothing to do with the authentication or

 admissibility of an original Note.

        In Jones, a mortgagee sought to admit a servicer’s account summary to prove the

 amounts due and owing on borrower’s loan. Id. at 537. In response, the borrower argued that

 the account summary was inadmissible because it contained entries created by prior servicers.

 Id. The Court held that there is no rule under Rule 803(6) barring integrated business records

 based only on the testimony from a representative of the successor business, emphasizing that

 “the admissibility of the evidence turns on the facts of each case.” Id.

        As a preliminary matter, unlike the Jones case, the present case is not a foreclosure

 action. See, generally, id. Here, the Defendants have no duty to show the chain of custody of

 the Note in order to defeat the Plaintiffs’ request for declaratory relief. Moreover, the Scully

 Affidavit does not purport to admit a business record under the business record exception to the

 prohibition on hearsay in the Federal Rules of Evidence. Instead, the Scully Affidavit merely

 establishes that counsel possesses, by way of a bailee agreement, the original Note – which is not

 a business record, but instead an operative legal document. (Scully Aff. ¶¶ 3, 5.) The Note is

 not hearsay or otherwise inadmissible. The Scully Affidavit was necessary simply because the




                                                 -3-
 .
Case 1:18-cv-00254-MSM-PAS Document 45 Filed 08/13/19 Page 4 of 7 PageID #: 423




 Defendants cannot file the original Note with the Court; they can only file facsimiles of the

 original Notes.

     C. Copies of the Note Filed in Prior Actions Do Not Create a Genuine Issue of Material
        Fact that the Wet Ink Note Is Not Enforceable. (Opp. 9-11.)

         In the Opposition, the Plaintiffs suggest that the Note may not be an original due to

 alleged differences in copies of the note filed with the Court. (Opp. 9-11.) The alleged

 differences noted by the Plaintiffs are as follows: (1) bar code labels; (2) handwritten loan

 number; (2) a copy of the note is marked as being a copy; and (4) evidence of hole punch holes.

 (Id.) This argument is a red herring. In the normal course of business, a servicer must take steps

 needed to accurately track and maintain the loan documents in their files. This may include

 labeling the instrument with the new servicer’s loan number, whether by barcode, handwriting,

 or otherwise. Furthermore, the Plaintiffs’ argument that a photocopy of the Note, which is

 marked “copy,” creates a genuine issue of material fact is preposterous.

         Moreover, the Plaintiffs fail to cite any legal authority to show that any such distinctions

 create an issue of material fact. In the Opposition, Plaintiff cites to Note Capital Group, Inc. v.

 Perretta for the proposition that “different versions of the note raised questions of fact as to

 which version the alleged note holder and mortgagee was attempting to enforce.” 207 A.3d 998

 (2019). Perretta, however, has a very different set of facts from the instant matter. Perretta was

 a foreclosure action in which the mortgagee was seeking to foreclose on the borrowers’ right of

 redemption with a lost note affidavit. Id. at 999-1000. In that case, the Court held that, where

 there were several versions of the note, the mortgagee’s authority to enforce a lost note was

 called into question “because it is not clear which version of the note, if any, is authentic.” Id. at

 1006.




                                                  -4-
 .
Case 1:18-cv-00254-MSM-PAS Document 45 Filed 08/13/19 Page 5 of 7 PageID #: 424




        Unlike in Perretta, the present case is not a foreclosure action, but a lawsuit filed by

 borrowers seeking declaratory relief. (See Complaint, Doc. No. 1.) More importantly, the Court

 in Perretta was clear that the reason that there was an issue of material fact in that case was

 because the foreclosure was based on a lost note affidavit, pursuant to which the Court was being

 asked to determine which of “several versions of the note” could be enforced pursuant to a lost

 note affidavit. Perretta, 207 A.3d at 1005.

        Here, there are not several versions of the Note; rather, this is one original Note with wet

 ink signatures and several copies of the Note. The original Note with wet ink signatures is the

 only version of the Note to be enforced and nobody is trying to enforce a different version –

 because no different versions exist – or enforce a copy of the Note.

        The fact that there are several copies of that Note with allegedly additional markings on

 them different from the original Note is irrelevant and not surprising. Significantly, unlike in

 Perretta where there were different versions of the note, the Plaintiffs here do not claim that any

 of the copies of the Note differ with respect to any of the terms of the Note – material or

 otherwise. Instead, the Plaintiffs argue that “three different copies” of the Note submitted to the

 Bankruptcy Court “did not contain a bar code at the top of the right side of the page and

 contained two punch holes on the top of the note.” (Opp. at 10.) However, just like these copies,

 the original Note contains a barcode on the top right side of the page – so it is not clear what this

 difference is that the Plaintiffs claim. And the fact that some of the copies contain hole-punches

 merely reflects that someone punched holes in a copy to put it into a file. The Defendants did

 not need to first hole-punch the original and then make copies in order to maintain the integrity

 of the original Note vis-à-vis subsequent copies. It would also not be surprising if copies of the

 Note would have additional markings on them that do not appear on the original Note. After all,



                                                  -5-
 .
Case 1:18-cv-00254-MSM-PAS Document 45 Filed 08/13/19 Page 6 of 7 PageID #: 425




 someone working on a loan file would likely want to work with copies of the Note so as to avoid

 losing them and, when necessary, they would also have to file copies with a court – otherwise,

 they would lose the original. That someone added markings to copies and represented those

 copies as copies of the original Note does not alter the validity of the original Note.

        Significantly, the Plaintiffs have not submitted an affidavit disputing the validity of their

 signatures on the original Note. Therefore, there is no genuine issue of material fact, and

 judgment should enter for the Defendants on the remaining Count in Plaintiffs’ complaint.

     D. The Plaintiffs’ Allegations that Defendants Lack a Valid Assignment of Mortgage
        Do Not Create a Genuine Issue of Material Fact.

        Once again, the present matter is not a foreclosure action and the Defendants do not have

 to prove they have the right to foreclose on the Plaintiffs’ right of redemption. The Defendants

 have no duty to show that they have possession of the Note and mortgage and any chain of

 custody or record assignments of either. The Plaintiffs’ allegation that their expert found

 discrepancies in the dates of possession of the Note and assignments of mortgage are entirely

 irrelevant to the sole question before the Court: whether a declaration should be issued that the

 Note cannot be enforced because it is lost. (Memorandum; Scully Aff.) As demonstrated in the

 Memorandum and supporting Scully Affidavit, the Note is not lost. (Id.) As a result, there is no

 genuine issue of material fact and, as a result, judgment should enter in favor of the Defendants.




                                                  -6-
 .
Case 1:18-cv-00254-MSM-PAS Document 45 Filed 08/13/19 Page 7 of 7 PageID #: 426




        For these reasons and those set forth in the Defendants’ Memorandum of Law, the Court

 should grant the Defendants’ Motion and enter summary judgment in favor of the Defendants.

                                                      Respectfully submitted,

                                                      U.S. BANK TRUST, N.A., as TRUSTEE FOR
                                                      LSF9 MASTER PARTICIPATION TRUST;
                                                      and CALIBER HOME LOANS, INC.,

                                                      By their attorney,

                                                      /s/ Joseph K. Scully
                                                      Joseph K. Scully (#6217)
                                                      jkscully@daypitney.com
                                                      Day Pitney LLP
                                                      242 Trumbull Street
                                                      Hartford, CT 06103
 Date: August 13, 2019                                T: (860) 275-0135




                                CERTIFICATE OF SERVICE

         I hereby certify that this document(s) filed through the ECF system will be sent
 electronically to the registered participants as identified on the Notice of Electronic (NEF) and
 paper copies will be sent to those indicated as non-registered participants on August 13, 2019.


                                                  /s/ Joseph K. Scully
                                                  Joseph K. Scully




                                                -7-
 .
